          Case 2:08-cr-00139-AB Document 107 Filed 07/07/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                     Criminal Action
        v.                                           No. 2:08-cr-00139-AB-1

 MARTIN MUELLER


                                             ORDER


       AND NOW, this __7th_ day of July, 2020, it is ORDERED that defendant Martin

Mueller’s Pro Se Motion for Compassionate Release (ECF No. 94) and Defendant’s Emergency

Application For Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 102)

are GRANTED. Mr. Mueller is ORDERED released on Wednesday, July 8, 2020, by 12:00

p.m., subject to the following conditions:

       1. Mr. Mueller remains sentenced to five years of supervised release.

       2. As a condition of supervised release, Mr. Mueller must self-quarantine for 14 days at

             the residence approved by the Probation Office

       3. For the first 6 months of that term of supervised release, until January 8, 2021, the

             Court imposes a condition of home confinement and electronic monitoring consistent

             with the release plan approved by the United States Probation Office.




                                                        S/Anita B. Brody
                                                       ANITA B. BRODY, J.

XC: U.S. Marshals, U.S. Probation, U.S. Pretrial Services, Financial Litigation Unit

Copies VIA ECF on


                                                 1
